—Judgment, Supreme Court, New York County (Beverly Cohen, J.), entered *309May 26, 1999, dismissing the complaint for legal malpractice and bringing up for review an order, same court and Justice, entered on or about May 6, 1999, which granted defendants’ motion to dismiss the complaint pursuant to CPLR 3211, unanimously affirmed, without costs. Appeal from the aforesaid May 6, 1999 order, unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment.
Assuming that defendant attorneys breached their duty to disclose a conflict of interest with plaintiff client, plaintiff’s claims against them and their firm for malpractice and breach of fiduciary duty were nonetheless properly dismissed since plaintiff failed sufficiently to set forth the manner in which the alleged breach caused him to sustain damages (see, Franklin v Winard, 199 AD2d 220).
We have reviewed plaintiff’s remaining arguments and find them unavailing. Concur — Rosenberger, J. P., Williams, Rubin, Saxe and Buckley, JJ.